Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Remarks
Applicant’s amendments and remarks filed 16 April 2021, with respect to claims 1-21 have been fully considered and determined to place the application in condition for allowance.  The rejections of claims under 35 USC 102 and 112 in the prior Office Action have been withdrawn.  
Furthermore, the restriction requirement as set forth in the Office action mailed on 14 May 2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as the withdrawn claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-21, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, determining image processing corresponding to the target image state by analyzing the scan data of a display image that is displayed in a display device, wherein the scan data of the display image shows a target image state related to the target image.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  To more clearly indicate the invention to which the claims are directed, the title has been changed to the following:
---IMAGE PROCESSING APPARATUS, SYSTEM, AND COMPUTER PROGRAM PRODUCT CAPABLE OF PERFORMING IMAGE PROCESSING ON TARGET IMAGE WITH RESPECT TO IMAGE DATA OF THE TARGET IMAGE CORRESPONDING TO TARGET IMAGE STATE BY ACQUIRED DISPLAY IMAGE---.




The claims have been amended as follows: 
In claim 20, on line 5, changed “showing” to ---that is displayed in a display device, wherein the scan data of the display image shows---.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott A Rogers/
Primary Examiner, Art Unit 2672
30 April 2021